                                    UNITED STATES BANKRUPTCY COURT
                                     WESTERN DISTRICT OF LOUISIANA
                                           LAFAYETTE DIVISION

In re: A&B INDUSTRIES OF MORGAN CITY,                   §         Case No. 17-51452
       INC.                                             §
                                                        §
                                                        §
                       Debtor(s)


                                   NOTICE OF TRUSTEE’S FINAL REPORT AND
                                     APPLICATIONS FOR COMPENSATION
                                       AND DEADLINE TO OBJECT (NFR)

         Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Lucy G. Sikes, trustee
of the above styled estate, has filed a Final Report and the trustee and the trustee’s professionals have filed
final fee applications, which are summarized in the attached Summary of Trustee’s Final Report and
Applications for Compensation.
        The complete Final Report and all applications for compensation are available for inspection at the
Office of the Clerk, at the following address:

                     Office of the Bankruptcy Clerk, John M. Shaw United States Courthouse
                                                 800 Lafayette Street
                                                     Suite 1200
                                              Lafayette, LA 70501-7050
        Any person wishing to object to any fee application that has not already been approved or to the Final
Report, must file a written objection within 21 days from the mailing of this notice, serve a copy of the
objections upon the trustee, any party whose application is being challenged and the United States Trustee. A
hearing on the fee applications and any objection to the Final Report will be held at 9:00 AM on 01/28/2020 in
Courtroom Third Floor, Courtroom 5, John M. Shaw United States Courthouse, 800 Lafayette Street,
Lafayette, LA 70501-7050. If no objections are filed, upon entry of an order on the fee applications, the trustee
may pay dividends pursuant to FRBP 3009 without further order of the Court.


Date mailed: 01/07/2020                                     By: /s/ Lucy G. Sikes
                                                                                    Trustee
Lucy G. Sikes
Post Office Box 6726
Shreveport, LA 71136
(337) 366-0214
lucygsikes1@gmail.com




UST Form 101-7-NFR (10/1/2010)




     17-51452 - #127 File 01/07/20 Enter 01/07/20 08:22:30 Main Document Pg 1 of 6
                                       UNITED STATES BANKRUPTCY COURT
                                        WESTERN DISTRICT OF LOUISIANA
                                              LAFAYETTE DIVISION

In re:A&B INDUSTRIES OF MORGAN CITY,                          §      Case No. 17-51452
      INC.                                                    §
                                                              §
                                                              §
                        Debtor(s)


                                     SUMMARY OF TRUSTEE’S FINAL REPORT
                                     AND APPLICATIONS FOR COMPENSATION

                   The Final Report shows receipts of :                              $                       933,674.16
                   and approved disbursements of:                                    $                       403,680.49
                   leaving a balance on hand of1:                                    $                       529,993.67

              Claims of secured creditors will be paid as follows:

  Claim       Claimant             Claim Asserted         Allowed Amount of        Interim Payments to             Proposed
  No.                                                                Claim                       Date               Payment
  2           Compressed                  8,174.00                        0.00                       0.00                0.00
              Air Systems,
              LLC
  15          MIDSOUTH                 240,000.00                         0.00                       0.00                0.00
              BANK, NA
  25-1        First National           144,099.75                         0.00                       0.00                0.00
              Bank of
              Picayune c/o
              Robert A.
              Mathis
  25-2        First National           158,695.55                         0.00                       0.00                0.00
              Bank of
              Picayune c/o
              Robert A.
              Mathis
  25-3        First National           168,740.55                 168,740.55                 168,740.55                  0.00
              Bank of
              Picayune c/o
              Robert A.
              Mathis
  30S         Regions Bank             302,040.35                 137,250.00                 137,250.00                  0.00


           1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
      earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
      receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
      account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010)




      17-51452 - #127 File 01/07/20 Enter 01/07/20 08:22:30 Main Document Pg 2 of 6
                                           Total to be paid to secured creditors:       $                     0.00
                                           Remaining balance:                           $               529,993.67

            Applications for chapter 7 fees and administrative expenses have been filed as follows:
  Reason/Applicant                                                       Total           Interim        Proposed
                                                                     Requested       Payments to         Payment
                                                                                           Date
  Trustee, Fees - Lucy G. Sikes                                       49,933.71               0.00      49,933.71
  Trustee, Expenses - Lucy G. Sikes                                    1,122.35             175.91        946.44
  Costs to Secure/Maintain Property - Trustee Resource Group              655.88            655.88           0.00
  Attorney for Trustee Fees (Other Firm) - JOHN W LUSTER              15,678.00        15,678.00             0.00
  Attorney for Trustee Fees (Other Firm) - JOHN W LUSTER                  999.00            999.00           0.00
  Attorney for Trustee Expenses (Other Firm) - JOHN W                  1,564.82         1,564.82             0.00
  LUSTER
  Accountant for Trustee Fees (Other Firm) - Rozier Harrington         3,041.50         3,041.50             0.00
  and McKay, CPA
  Accountant for Trustee Expenses (Other Firm) - Rozier                    58.90             58.90           0.00
  Harrington and McKay, CPA

                Total to be paid for chapter 7 administrative expenses:                 $                50,880.15
                Remaining balance:                                                      $               479,113.52

            Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                 Total            Interim          Proposed
                                                                   Requested        Payments to      Payment
                                                                                    Date

                                                     None

                Total to be paid for prior chapter administrative expenses:             $                     0.00
                Remaining balance:                                                      $               479,113.52

             In addition to the expenses of administration listed above as may be allowed by the Court,
    priority claims totaling $5,853.23 must be paid in advance of any dividend to general (unsecured)
    creditors.
             Allowed priority claims are:
  Claim    Claimant                             Allowed Amount        Interim Payments                  Proposed
  No.                                                  of Claim                 to Date                  Payment
  10-1     Louisiana Department Of                          0.00                     0.00                    0.00
           Revenue




UST Form 101-7-NFR (10/1/2010)




    17-51452 - #127 File 01/07/20 Enter 01/07/20 08:22:30 Main Document Pg 3 of 6
  Claim       Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                       of Claim                 to Date                Payment
  10-2        Louisiana Department Of                            0.00                     0.00                   0.00
              Revenue
  10-3        Louisiana Department Of                        4,277.54                     0.00              4,277.54
              Revenue
  21P         sylvester j. verret jr.                            0.00                     0.00                   0.00
  37-P        Internal Revenue Service                       1,575.69                     0.00              1,575.69

                                                  Total to be paid for priority claims:     $               5,853.23
                                                  Remaining balance:                        $             473,260.29

               The actual distribution to wage claimants included above, if any, will be the proposed
       payment less applicable withholding taxes (which will be remitted to the appropriate taxing
       authorities).
               Timely claims of general (unsecured) creditors totaling $1,691,856.80 have been allowed and
       will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
       timely allowed general (unsecured) dividend is anticipated to be 28.0 percent, plus interest (if
       applicable).
              Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                       of Claim                 to Date                Payment
  1           HERCULES WIRE ROPE &                           5,455.95                     0.00              1,526.19
              SLING CO INC
  3           Cinta Corp 541                                 1,380.13                     0.00                386.06
  4           Coastal Tank Cleaning, LLC                   18,065.05                      0.00              5,053.31
  5           Industrial Air Solutions, Inc.                 3,387.92                     0.00                947.70
  6           South Louisiana Electric                       3,843.35                     0.00              1,075.09
              Cooperative Assn
  7           Bobs Heating & Air                           43,867.00                      0.00             12,270.84
              Conditioning Service Inc.
  8           Aimsco, Inc.                                 63,482.97                      0.00             17,757.99
  9           Coburn Supply Company, Inc                     7,393.90                     0.00              2,068.28
  11          The QUIKRETE Companies,                      12,331.92                      0.00              3,449.59
              LLC dba Custom Crete
  12          BNA Marine Services                            6,731.67                     0.00              1,883.04
  13          Morgan City Supply of                       115,337.59                      0.00             32,263.19
              Louisiana, Inc.
  14          Ironman Staffing, L.L.C.                    166,927.00                      0.00             46,694.21
  16          Bayou Metal Supply, LLC                      10,587.00                      0.00              2,961.48




UST Form 101-7-NFR (10/1/2010)




      17-51452 - #127 File 01/07/20 Enter 01/07/20 08:22:30 Main Document Pg 4 of 6
  Claim       Claimant                             Allowed Amount        Interim Payments              Proposed
  No.                                                     of Claim                 to Date              Payment
  17          Lafayette Electrical & Marine                6,618.84                   0.00              1,851.48
  18          General Mill Supplies, Inc                 88,812.96                    0.00             24,843.50
  19-1        Dale's Welding & Fabricators,                    0.00                   0.00                    0.00
              LLC % Dale Lively
  19-2        Dale's Welding & Fabricators,             122,194.00                    0.00             34,181.12
              LLC % Dale Lively
  20          Pernell M Parfait                          21,666.56                    0.00              6,060.75
  21U         sylvester j. verret jr.                    14,000.00                    0.00              3,916.20
  22          Osburns Inc.                               12,827.88                    0.00              3,588.32
  23          NI Welding Supply LLC                      79,243.20                    0.00             22,166.57
  24          Acosta Family Rentals LLC                 148,122.00                    0.00             41,433.92
              David Acosta
  26          Hydra Force, LLC                           19,231.45                    0.00              5,379.58
  27          Pearl Aggregate Materials,                 12,070.18                    0.00              3,376.37
              LLC
  28          Masse Contracting Inc.                    345,365.93                    0.00             96,608.64
              Eugene Gouaux Jr.
  29          David Acosta                               50,000.00                    0.00             13,986.42
  30U         Regions Bank                              164,790.35                    0.00             46,096.53
  31          Coastal Commerce Bank                     148,122.00                    0.00             41,433.92

                      Total to be paid for timely general unsecured claims:              $             473,260.29
                      Remaining balance:                                                 $                   0.00

               Tardily filed claims of general (unsecured) creditors totaling $46,998.86 have been allowed
       and will be paid pro rata only after all allowed administrative, priority and timely filed general
       (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0
       percent, plus interest (if applicable).
              Tardily filed general (unsecured) claims are as follows:
  Claim       Claimant                             Allowed Amount        Interim Payments              Proposed
  No.                                                     of Claim                 to Date              Payment
  32          ST MARY SHERIFF OFFICE                          82.23                   0.00                    0.00
  33          ST MARY SHERIFF OFFICE                          48.06                   0.00                    0.00
  34          ST MARY SHERIFF OFFICE                           0.00                   0.00                    0.00
  35          ST MARY SHERIFF OFFICE                           0.00                   0.00                    0.00




UST Form 101-7-NFR (10/1/2010)




    17-51452 - #127 File 01/07/20 Enter 01/07/20 08:22:30 Main Document Pg 5 of 6
  Claim       Claimant                               Allowed Amount        Interim Payments             Proposed
  No.                                                       of Claim                 to Date             Payment
  36          Express Supply & Steel,                      46,868.57                    0.00                     0.00
              L.L.C. c/o Stewart F. Peck,

                       Total to be paid for tardily filed general unsecured claims:        $                      0.00
                       Remaining balance:                                                  $                      0.00

                Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
       ordered subordinated by the Court totaling $882.95 have been allowed and will be paid pro rata only
       after all allowed administrative, priority and general (unsecured) claims have been paid in full. The
       dividend for subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if
       applicable).
                Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
       ordered subordinated by the Court are as follows:

  Claim       Claimant                               Allowed Amount        Interim Payments             Proposed
  No.                                                       of Claim                 to Date             Payment
  37-Pen      Internal Revenue Service                         882.95                   0.00                     0.00

                                                Total to be paid for subordinated claims: $                       0.00
                                                Remaining balance:                        $                       0.00




                                                    Prepared by: /s/ Lucy G. Sikes
                                                                                      Trustee
       Lucy G. Sikes
       Post Office Box 6726
       Shreveport, LA 71136
       (337) 366-0214
       lucygsikes1@gmail.com




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)




    17-51452 - #127 File 01/07/20 Enter 01/07/20 08:22:30 Main Document Pg 6 of 6
